 Case: 4:20-cv-00227-RWS Doc. #: 21 Filed: 07/17/20 Page: 1 of 6 PageID #: 187




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

OWNERS INSURANCE COMPANY,     )
                              )
    Plaintiff,                )
                              )
    v.                        ) No. 4:20 CV 227 RWS
                              )
BRECKENRIDGE MOTORS, INC. and )
JACKIE YOUNG,                 )
                              )
    Defendants.               )

                        MEMORANDUM AND ORDER

      Plaintiff Owners Insurance Company commenced this action on February

10, 2020, seeking a declaratory judgment that it has no duty to defend or indemnify

Defendant Breckenridge Motors, Inc. in a state court action brought against

Breckenridge Motors by Jackie Young. After reviewing Owners Insurance’s

Complaint, I ordered Owners Insurance to show cause why its Complaint should

not be dismissed for lack of subject matter jurisdiction [ECF No. 15]. Owners

Insurance responded to the order, as did Breckenridge Motors [ECF Nos. 16, 19].

      On July 7, 2020, Owners Insurance filed a motion to stay this case while it

amends its Complaint in light of changes to Young’s petition in the state court

action against Breckenridge. Owners Insurance seeks 30 days in order to file an

amended complaint or to voluntarily dismiss the case [ECF No. 20]. However,

because I conclude that Owners Insurance has not met its burden to show that I
 Case: 4:20-cv-00227-RWS Doc. #: 21 Filed: 07/17/20 Page: 2 of 6 PageID #: 188




have subject matter jurisdiction to hear this case, I will dismiss this case without

prejudice and allow Owners Insurance to file a new complaint based on the

subsequent developments in the underlying state case against Breckenridge

Motors.

I.    Legal Standard

      The Declaratory Judgment Act does not itself provide for the exercise of

federal jurisdiction over a dispute. See 28 U.S.C. § 2201(a) (providing that a court

may issue a declaratory judgment in “a case of actual controversy within its

jurisdiction”). In this case, Owners Insurance alleges the Court has diversity

jurisdiction to issue a declaratory judgment.

      Federal courts exercise diversity jurisdiction when there exists “complete

diversity of the parties and an amount in controversy that ‘exceeds the sum or

value of $75,000, exclusive of interest and costs.’” Mensah v. Owners Ins. Co.,

951 F.3d 941, 943 (8th Cir. 2020) (citing 28 U.S.C. § 1332(a)). The Court

measures the amount in controversy “‘by the value to the plaintiff of the right

sought to be enforced’ when the amount is in question.” Turntine v. Peterson, 959

F.3d 873, 880 (8th Cir. 2020) (citing Am. Family Mut. Ins. v. Vein Ctrs. for

Excellence, Inc., 912 F.3d 1076, 1081 (8th Cir. 2019)). “The party invoking

federal jurisdiction must prove the requisite amount by a preponderance of the




                                           2
 Case: 4:20-cv-00227-RWS Doc. #: 21 Filed: 07/17/20 Page: 3 of 6 PageID #: 189




evidence.” Rasmussen v. State Farm Mut. Auto. Ins. Co., 410 F.3d 1029, 1031

(8th Cir. 2005).

II.   Analysis

      When “an insurer sues an insured to determine its obligation to defend and

indemnify, the amount in controversy . . . ordinarily equals the probable costs of

defense and indemnification of the underlying litigation less any applicable

deductible.” Am. Family Mut. Ins. Co., 912 F.3d at 1081 (citing Scottsdale Ins.

Co. v. Universal Crop Prot. All., LLC, 620 F.3d 926, 932 (8th Cir. 2010)). Here,

Owners Insurance has not shown by a preponderance of the evidence that the

amount in controversy exceeds the sum or value of $75,000.00 as required by

28 U.S.C. § 1332(a).

      The Court’s jurisdiction to hear this case “is measured . . . at the time the

action is commenced.” Schubert v. Auto Owners Ins. Co., 649 F.3d 817, 822 (8th

Cir. 2011). Owners Insurance commenced this action based on Young’s original

petition in the state case against Breckenridge Motors. See Young Pet., ECF No.

16-1. In the state court petition, Jackie Young alleges Breckenridge Motors

violated the Missouri Merchandising Practices Act in a series of transactions

regarding cars Young purchased from Breckenridge Motors. See id. Young seeks

“damages that will fairly and justly compensate [her].” The damages in Young’s




                                          3
 Case: 4:20-cv-00227-RWS Doc. #: 21 Filed: 07/17/20 Page: 4 of 6 PageID #: 190




petition total $18,989.50, plus some potential additional costs from Young’s

purchases of oil and maintenance. See id. Young also seeks attorneys’ fees.

      Under the Missouri Merchandising Practices Act, “the court may, in its

discretion . . . award to the prevailing party attorney’s fees, based on the amount of

time reasonably expended.” § 407.025.1 R.S.Mo. In the Eighth Circuit, Young’s

probable attorneys’ fees may be included when calculating the amount in

controversy. See Faltermeier v. FCA US LLC, 899 F.3d 617, 621 (8th Cir. 2018)

(“The district court properly included in the jurisdictional amount the attorneys’

fees that may be awarded.”). However, Young’s original petition does not seek

punitive damages, and I can therefore conclude “to a legal certainty” that she

cannot recover them based on that petition. See Peterson v. The Travelers Indem.

Co., 867 F.3d 992, 995 (8th Cir. 2017) (“The legal certainty standard is met where

the ‘legal impossibility of recovery [is] so certain as virtually to negative the

plaintiff’s good faith in asserting the claim.’”) (citing Schubert, 649 F.3d at 822);

see also Slocum v. Gerber Prod. Co., No. 2:16-CV-04120-NKL, 2016 WL

3983873, at *3 (W.D. Mo. July 25, 2016) (“[W]here punitive damages are not

sought in the petition, they are legally unrecoverable under Missouri law.”).

      Accordingly, the probable costs of defense and indemnification in

controversy in the matter before me include the damages Young seeks, the

“probable” attorneys’ fees to defend the action, and the “probable” attorneys’ fees



                                           4
 Case: 4:20-cv-00227-RWS Doc. #: 21 Filed: 07/17/20 Page: 5 of 6 PageID #: 191




Young would recover if she prevails in the state court action and the state court

grants attorneys’ fees. See Scottsdale Ins. Co., 620 F.3d at 932. Because the

damages in the underlying suit total less than $20,000, I inquired into whether the

jurisdictional minimum was in fact in controversy in this case [ECF No. 15].

Owners Insurance responded that it is “reasonable to assume” that each party in the

underlying state court suit will accrue $30,000 in attorneys’ fees [ECF No. 16].

      Owners Insurance did not provide evidence to support its assertion that the

combined fees will total $60,000.00. It did not provide information regarding its

computation of attorneys’ fees, the fees accrued to date, or whether the parties

would need to retain experts. Owners Insurance’s cite to Cupit v. Dry Basement,

Inc. is unavailing; the facts and posture in Cupit are different from this case. See

592 S.W.3d 417 (Mo. Ct. App. 2020). In Cupit, the Missouri Court of Appeals

rejected the Cupits’ challenge that the trial court’s fee award was too low. The

appellate court did not review the specific reasons supporting the fee award in the

case, and instead observed, “the trial court did not designate how it calculated the

fees.” Cupit, 592 S.W.3d at 426.

      I find that Owners Insurance’s response to my order to show cause does not

demonstrate by a preponderance of the evidence that it is probable that Owners

Insurance would spend $30,000.00 to defend Breckenridge Motors against less

than $20,000.00 in claimed damages. I also find that Owners Insurance has not



                                          5
 Case: 4:20-cv-00227-RWS Doc. #: 21 Filed: 07/17/20 Page: 6 of 6 PageID #: 192




shown by a preponderance of the evidence that Young would accrue the same

amount in attorneys’ fees as Breckenridge Motors, which would total 150% of her

claimed damages.

III.   Conclusion

       Accordingly,

       IT IS HEREBY ORDERED that the claims of Plaintiff Owners Insurance

Company are DISMISSED without prejudice for lack of subject matter

jurisdiction.

       IT IS FURTHER ORDERED that Plaintiff Owners Insurance Company’s

motion to stay proceedings [20] is DENIED as moot.

       An order of dismissal is issued this same date.




                                       RODNEY W. SIPPEL
                                       UNITED STATES DISTRICT JUDGE

Dated this 17th day of July, 2020.




                                          6
